The Doss Oil Royalty Company, the plaintiff in error herein, commenced an action in the district court of Pottawatomie county, Okla., against the Federal National Bank and others for the recovery of damages for breach of contract. The trial court sustained the demurrer of the Federal National Bank to the evidence of the plaintiff. The plaintiff appealed to this court. The only question before this court is as to the correctness of the ruling of the trial court on the demurrer.
It is contended that the Federal National Bank agreed to deliver a deed to the plaintiff; that it did not do so, and that it is liable for its failure to do so. There was no liability on the part of the bank, unless the bank agreed to deliver the deed. The trial court correctly held that there was no evidence of such an agreement. While the bank executed an agreement as follows:
"Receipt                     January 11, 1927.
"Received of the Doss Oil Royalty Company check on the First National Bank of McAlester, Oklahoma, in amount $7,500, the proceeds of which are to be held in escrow by this bank pending the approval of title and delivery of deed for 5 7/8 acres interest in and to the west half of the northwest quarter and the southeast quarter of the northwest quarter of section fifteen (15) township nine (9) north, range five (5) east, Seminole county.
"Upon the furnishing of abstract to the above property showing marketable title to the same it is understood that the proceeds of the draft are to be delivered to J.F. Buck.
"Federal National Bank
"By J.F. Buck"
— there is nothing in that agreement which can be construed as an agreement of the bank to deliver any deed.
We have carefully examined the record, and we have found therein nothing on which any liability of the bank to the plaintiff can be predicated.
The judgment of the trial court is in all things affirmed.
RILEY, C. J., CULLISON, V. C. J., and OSBORN and WELCH, JJ., concur.